COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NOS. 
2-05-196-CR
2-05-197-CR
 
  
MICHAEL 
FREDRICK WISNIEWSKI                                           APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
 
  
------------
 
FROM 
THE 396TH DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Michael Wisniewski pleaded guilty, pursuant to a plea bargain agreement, to two 
offenses of burglary of a habitation and received fifteen years’ confinement 
for each offense, to be served concurrently. On April 27, 2005, the trial court 
entered its certifications of Wisniewski's right to appeal in accordance with 
rule 25.2(a)(2). See Tex. R. App. 
P. 25.2(a)(2). The certification in each case states that this “is a 
plea-bargain case, and the defendant has NO right of appeal.”
        On 
May 17, 2005, Wisniewski filed a pro se notice of appeal in each case. On May 
27, 2005, we notified Wisniewski that the certifications indicating that he had 
no right to appeal had been filed in this court and that these appeals would be 
dismissed unless Wisniewski or any party desiring to continue the appeals filed 
a response showing grounds for continuing the appeals. See Tex. R. App. P. 25.2(d), 44.3. No 
response has been filed.
        Rule 
25.2(a)(2) limits the right to appeal in a plea bargain case to those matters 
that were raised by written motion filed and ruled on before trial or after 
getting the trial court's permission to appeal. See Tex. R. App. P. 25.2(a)(2)(A)-(B). 
According to the trial court's certifications, neither of these circumstances 
apply because they state that there is no right of appeal.
        Because 
Wisniewski has no right to appeal, we dismiss these appeals for want of 
jurisdiction. See Tex. R. App. P. 
43.2(f), 44.3.
   
                                                          PER 
CURIAM
  
 
PANEL 
D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
August 4, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.